Hildebrandt, Presiding Judge,
concurring.
{¶ 17} I write separately because, although the end result here met the underlying intent of R.C. 124.44 — the top three police officers on the promotional eligibility list were promoted to fill the first three vacancies — the city failed to follow the proper statutory procedure in promoting its police officers. The city did not have the statutory authority to promote Theetge in December 2007. There was only one vacancy at that time, and it was properly filled by Michael Neville, who had ranked the highest on the promotional eligibility list. And there was no statutory authority for the city to make a “dual fill.” Therefore, in December 2007, Theetge should have remained on the promotional eligibility list, in the top ranking spot, until the list had expired or a vacancy became available. If that had been done, she, rather than Russell Neville, would have been promoted when Captain Jones retired. Then, when Captain Hamann retired, Russell Neville would have been promoted. This is the procedure the city was required to follow. Although it did not follow that procedure here, this failure did not prejudice Fink or put him in a worse position than if the city had followed the procedure set forth in R.C. 124.44 from the beginning.